44 So. 3d 641 (2010)
Ronald SMITH, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Respondent.
No. 1D09-6366.
District Court of Appeal of Florida, First District.
September 7, 2010.
Ronald Smith, pro se, Petitioner.
Kathleen Von Hoene, General Counsel, and Holly N. Simcox, Assistant General Counsel, Florida Department of Corrections, Tallahassee; Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
We conclude that the circuit court departed from the essential requirements of law by denying the petition for writ of mandamus without affording petitioner the opportunity to reply to the response. See Bard v. Wolson, 687 So. 2d 254 (Fla. 1st DCA 1996); Salow v. State, 766 So. 2d 1222 (Fla. 5th DCA 2000); Huffman v. Fla. Dep't of Corr., 981 So. 2d 482 (Fla. 1st DCA 2008). Accordingly, the circuit court's order denying the petition for writ of mandamus is quashed, and the cause is remanded to the circuit court for further proceedings.
PETITION GRANTED.
THOMAS, BENTON, and ROWE, JJ., concur.